Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 5/3/22, have been fully considered but they do not confer patentability on all of the instantly filed claims.  Applicants have amended independent claims 1, 15, and 19 to recite that at least one of the following is true (1)(a), (b)(i), (b)(ii), (b)(iii), or (2) and have removed the limitation “that at least one of Y1 to Y10 is N.  Applicants argue that Ma et al. (US 2016/0141522) does not teach or suggest these limitations.  However, the claims do not explicitly make it clear whether there are two conditions [(1) and (2)] or if there are five conditions [(1)(a), (1)(b)(i), (1)(b)(ii), (1)(b)(iii), and (2)].  For this reason, the claims stand rejected as being indefinite.  Further, with the interpretation that at least one of the five conditions are true, then Ma et al. may still be properly relied upon to reject some of the instantly filed claims, for reasons described below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, 9-20, 22, and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Each of independent claims 1, 15 and 19 recited that at least one of the following conditions is true: (1)(a), (1)(b)(i), (1)(b)(ii), (1)(b)(iii), or (2).  Given the way the claim is worded, it is unclear if there are two conditions [conditions (1) and (2)] or five conditions [conditions (1)(a), (1)(b)(i), (1)(b)(ii), (1)(b)(iii), and (2)].  For purposes of further examination, each of the independent claims will be interpreted as having five conditions, where one or more of the five conditions is true.  
Claim 14 is rejected as it is dependent on claim 21, which is canceled.  For purposes of further examination, claim 14 will be interpreted as being dependent from claim 23.  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (US 2016/0141522, cited on Applicants information disclosure statement, filed on 2/18/22).
Claims 1-5, 7 and 9: Ma et al. teaches organic electroluminescent materials and devices.  The claimed compounds are comprised of a ligand LA having formula 1 (claim 1 of Ma et al.) which is claimed in the same manner of Formula 1 with variables Y1-Y6 being equal to C, L1 is N, L2 is equal to C, variable Z1 being equal to O or S (variable X of Ma et al.), Y7-Y10 being equal to C or N (Z1-Z4 of Ma et al.), and two adjacent Y7-Y10 variables forming the structure 
    PNG
    media_image1.png
    97
    138
    media_image1.png
    Greyscale
, which reads on Formula II of claim 1 with variable Z2 equal to CRR’ (CR5R6 of Ma et al.), and Y11-Y14 being equal to C or N (Z5-Z8 of Ma et al.).  Additionally, Ma et al. claims ligands which satisfy proviso (1)(a).  For example, ligands L42 through LA286 have at least one RA group equal to an alkyl group, which satisfies proviso (1).  Additionally, ligand L42, as one example, anticipates claims 2 and 4 and Ma et al. explicitly teaches iridium complexes are preferred, thereby anticipating claim 3 (claim 13 of Ma et al.).  Ligand LA393 anticipates claim 5 in that at least one of Y1-Y4 or at least one of Y11- Y14 is equal to N and claim 7 in that Z1 is equal to O.  Ligand LA393 also has variables Z1 and Z2 para to each other, thereby anticipating claim 9.
Claim 10: As one example, ligand LA374 anticipates the first ligand recited in claim 10.
Claim 12: Claim 15 of Ma et al. is drawn to heteroleptic iridium complexes of the formula Ir(LAi)(LBj), which includes any one of the ligands LA1-LA508 and any one of ligand LB1-LB225.  These ligands anticipate formula of claim 12 with variable M equal to Ir, variables x and y equal to 1, and variable z equal to 0.
Claim 13: Ligand LB1-LB225 include those which anticipate those recited in claim 13.
Claim 14: As one example, ligand LB1 of Ma et al. is the same as ligand LB161 of claim 14, thereby anticipating claim 14.
Claim 15: Claim 16 of Ma et al. is drawn to organic light emitting devices and is claimed in the same manner as claim 15 of the instant application.  The rejection of claim 1 is also wholly incorporated in the rejection of claim 15. 
Claims 16-18: Claims 18, 20 and 21 of Ma et al. anticipate claims 16-18 of the instant application, respectively. 
Claim 19: Ma et al. teaches that the organic electroluminescent devices are employed in consumer products, thereby anticipating claim 19 (paragraphs 0030 and 0051).  The rejection of claims 1 and 15 are wholly incorporated in the rejection of claim 19
Claim 20: Claim 23 of Ma et al. is drawn to a formulation which anticipates claim 20.

Allowable Subject Matter
Once Applicants overcome the 112(b) rejection above, claims 6, 22 and 23 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for reasons already of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766